 

 

Case 2:19-cr-00084-MWF Document 28-1 Filed 06/11/19 Page1lofi1 Page ID #:113

Sheida Ashley, Ph.D, MFCC

June 10, 2019

To the Honorable Michael Fitzgerald,
US District Judge

Your Honor,

My name is Sheida Ashley, and | am writing to you on behalf of my brother P. Vincent
Mehdizadeh. He is scheduled to appear before you on June 17th, 2019 for sentencing. | am
Vincent's older sister by fourteen years, and that makes me his second mother by default. |
helped my parents raise him, and | can safely say | know him better than most others. | have also
been a trained psychologist in my own private practice for the last 25 years.

Admittedly, Vincent has made a mistake. He is,now, well aware that he needs to pace himself
and consider his decisions in life with more care and deliberation. | do believe that when he did
participate in this recklessness that he is being charged with, he was living a life of a single man
with a broken family around him. He was not accountable to anyone but himself at that time.
However since then, he has met and married a wonderful woman with a great family. |, also, have
finally had my own children late in life. | am blessed to have my twin daughters, who are currently
six years old. It has been touching to see my little brother be so attached and loving to my young
daughters. | believe that his current attachments in life are keeping him aware and accountable.

He is the only father figure my children know, and he is well aware of the impact that he has on
them.

We, as a family, are praying for a light sentence regarding my brother's transgression. | am
personally asking you to consider probation only. It has been a very stressful and long three
years for all of us going through this journey of intense scrutiny of Vincent's life and actions for
the purposes of this case. The last two Christmas seasons were marred by the fear of him going
away. It is certainly true that he has been less than careful about his assessment of his
bankruptcy case. However, | do believe that he has learned a valuable lesson as the result of this
unfortunate chapter in his life.

| trust that you are fair and seasoned Judge, and | thank you for your time and consideration.

hc
Sheida Ashley, Ph.D, MFCC Ly
